Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 02/11/2021 Claims 1-2, 5-9 and 12-15 are pending in the application and have been examined. Claims 1, 8, 12 and 15 have been amended. Claims 3-4 and 11-12 have been cancelled. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/22/2021 has been considered by the examiner.

Response to Amendments
Applicant’s amendment on 35 U.S.C. 101:
Prior rejection for claims 1-2 and 5-7 has been withdrawn because the claims have been amended.

Response to Arguments
Applicant’s arguments on 35 U.S.C 102/103:
Applicant’s arguments filed 11/11/2019 have been fully considered.

Applicant Argument #1:
Applicant argues that: “…Riddick does not teach or suggest... claim 1 now requires the request processor to receive a request for network simulation data…” (page 13)
Examiner Response to Argument #1:
The examiner respectfully disagrees, Riddick teaches that “…the scenario module 108 can generate/provide a virtual payments environment based on… data received via the interface 106” (Para 0037) and “…the activity engine that simulates the payment processor can simulate activities associated with a payment processor such as can managing/verifying payment card (e.g., bank card, credit card, debit card, gift card, etc.) associations with merchants and financial institutions, determining payment authorization information, and determining payment settlement information” (Para 0043)
So, in fact, Riddick teaches the limitation: “…the request processor is configured to receive a request for network simulation data…”, as recited in independent claims.

Applicant Argument #2:
Applicant argues that: “…Yeh, like Riddick fails to teach or suggest the relationship parameters including at least a rate parameter and a transfer value parameter…” (page 15) 
Examiner Response to Argument #2:
the relationship parameter of nodes “Income” and “Checking” including a rate parameter “one time per month” and a transfer value parameter $6500 from “Income” node to “Checking” node; and the relationship parameter of nodes “Checking” and “Mortgage” including a rate parameter “one time per month” and a transfer value parameter $2000 from “Checking” node to “Mortgage” node (Para 0061 and Fig. 6A) 
So, in fact, Yeh teaches the limitation: “the relationship parameters including at least a rate parameter and a transfer value parameter”, as recited in independent claims.

Applicant Argument #3:
Applicant argues that: “…Riddick is silent regarding transfer values, much less determining a transfer value based on a transfer value parameter and a random sampling from a transfer value distribution, which is what the simulation engine utilizes to determine the amount of resource to transfer between the nodes of the system…” (page 13); “…Applicant respectfully submits the Yeh does not cure the deficiencies of Riddick highlighted above…” (page 14) 
Examiner Response to Argument #3:
Applicant’s argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Han et al. Publication No, US 2018/0365674 A1. 

Claim Objections
The disclosure is objected to because of the following informalities:
Claim 11 should be deleted because the claim has been canceled. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Riddick et al. Publication No. US 2018/0081787 A1 (Riddick hereinafter) in view of Yeh et al. Publication No. US 2003/0149650 A1 (Yeh hereinafter) and Han et al. Publication No. US 2018/0365674 A1 (Han hereinafter).

Regarding claim 1,
Riddick teaches a system for simulating a network (Para 0032 and Fig. 1 – the system for simulation a payment environment service), comprising:
a user device (Fig. 1 – user device 102)
a request processor  of a network simulation system operably connected to the user device (Fig. 1 – the user device is connected to a network device 104, wherein the device 104 includes a processor such as processor 603 that states on Fig. 6 and para 0081) wherein the request processor is configured to receive a request for the network simulation data (Para 0037 – the scenario module 108 can generate/provide a virtual payments environment based on… data received via the interface 106; and Para 0043 - the activity engine that simulates the payment processor can simulate activities associated with a payment processor such as can managing/verifying payment card (e.g., bank card, credit card, debit card, gift card, etc.) associations with merchants and financial institutions, determining payment authorization information, and determining payment settlement information) and input data from the user device, the input data relating to a topology of a network (Para 0072 - network device 104 can receive one or more input performance settings, wherein the one or more input performance settings can be used to generate/provide a virtual payments environment network), the input data comprising node data (Para 0034 - the interface 106 can transmit data (e.g., payments information, payments processing information, etc.) to the network device 104, which the payments information include data of payer and payee that functions as nodes data of the payment environment network) indicative of respective resource levels of a plurality of nodes of the network (Para 0034 - the input data also includes financial ledger information associated to the payer-payee nodes, wherein one skilled in the art would readily understand that the financial ledger provides a record of each financial transaction, wherein the transaction details are compiled and summarized at various levels to produce a trial balance, income statement, balance sheet, statement of cash flows, and many other financial reports. So, resource levels of nodes, payer and payee, are includes in input data), and relationship data indicative of respective relationship parameters of a plurality of relationships between at least some of the nodes (Para 0030 - the payment information can include a relationship parameter information between payer - payee such as payment card industry data such as an account number of the payer and a merchant identifier of the payee) the relationship parameters including at least […] a transfer value parameter (Para 0054 - the payment packets also can include a value (e.g., payment card value, purchase item value, etc.)) 
a simulation engine of the network simulation system operably connected to the request processer (Para 0037 - the scenario module 108 inside the network device 104) which is configured to output a stream of event data to the request processor, the event data based on the relationship data (Para 0037 – based on received payment information (such as an account number of the payer node and a merchant identifier of the payee node, an relationship data: payer-payee nodes, a particular value of transaction that the payer node has pay to the payee node, and time information for paying, etc. as showed at Fig. 2), the scenario module 108 can simulate and generate payments events of a virtual payments environment), wherein the simulation engine generates respective events by: 
determining a source node and a destination node, and corresponding relationship parameters for the relationship between the source node and the destination node (Para 0054 - the payment packets can include payment card industry (PCI) data such as an account number, a merchant identifier for 
determining an event time (Para 0055 - The payment packet 200 also can comprise timing information 210, wherein the timestamps can correspond to times that events/occurrences take place within the virtual payments environment). 
determining a transfer value based on the transfer value parameter (Para 0054 - the payment packets also can include a value (e.g., payment card value, purchase item value, etc.) for determining a particular value of transaction that the payer node has transfer to the payee node for paying). 
generating, at the event time, event data comprising a timestamp, a source node identifier of the source node, a destination node identifier of the destination node, and the transfer value (Para 0064 - if the payment packet 302 successfully exits (e.g., processed without error), the payment packet 302 can be routed back, wherein the routed back payment packet 302 (see fig. 2, the payment packet 200) includes information such as the account number of the card source node payer, the merchant identifier of the destination node payee, and the value transfer that the payer node has transfer to the payee node for paying (at field 208), the time stamp (at field 210) and the performance data that indicates that the transaction was a success (field 212))
streaming, by the request processor, the event data to the user device (Para 0066 - the routed back payment packet 302 with information as the account number of the card source node payer, the merchant identifier of the destination node payee, and the value transfer that the payer node has transfer to the payee node for paying (at field 208), the time stamp (at field 210) and the performance data that indicates that the transaction was a success (field 212) above can be send to the user device 102 in order to display (e.g., via interface 106) and review by the user).
Riddick does not explicitly disclose

the relationship parameters including at least a rate parameter and a transfer value parameter.
determining an event time based on the rate parameter of the corresponding relationship parameters.
determining a transfer value based on the transfer value parameter and a random sampling from a transfer value distribution.
responsive to a determination that the transfer value does not exceed a current resource level of the source node, decrementing the current resource level of the source node by the transfer value, incrementing a current resource level of the destination node by the transfer value.
Yeh teaches:
the relationship parameters including at least a rate parameter and a transfer value parameter (Para 0061 and Fig. 6A - the relationship parameter of nodes “Income” and “Checking” including a rate parameter “one time per month” and a transfer value parameter $6500 from “Income” node to “Checking” node; and the relationship parameter of nodes “Checking” and “Mortgage” including a rate parameter “one time per month” and a transfer value parameter $2000 from “Checking” node to “Mortgage” node)
determining an event time based on the rate parameter of the corresponding relationship parameters (Para 0061-0063 and Fig. 6A-B - the reoccurring (home income) activity 1 has been set to fire on a monthly basis 1 second after the start cycle occurs. It has effectively been set to consistently fire at the beginning of each month; and activity 2 (mortgage payment) is set to occur 3 days after the delay timer has fired. Partial results of the simulation are shown in the T-table at 604 in FIG. 6A, wherein the T-table includes time-stamp and cash information with the left side of the cash column indicates the amount of cash that the role receives and the right side indicates the amount the role pays out. The last row displays the balance of accounts (see Para. 0058)).
responsive to a determination that the transfer value does not exceed a current resource level of the source node, decrementing the current resource level of the source node by the transfer value, incrementing a current resource level of the destination node by the transfer value (Para 0061-0063 and Fig. 6A-B – because the mortgage payment is set to occur 3 days after the delay timer has fired, so the transfer value $2000 for the mortgage payment is always does not exceed a current resource level of the source node checking, which receives $6500 monthly income at the beginning of each month, so a simulation of the transfer $2000 from the “Income” node to “Checking” node is generated with an transfer value $2000 is decreased at the “Income” account node and an transfer value $2000 is increased at the “Checking” account node) 
Riddick and Yeh are analogous art because they are from a similar field of endeavor in the financial transfer simulation techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Riddick to include the teachings of Yeh. The motivation for doing so is to provide an easy-to-use, visible, dynamic application for simulating a predefined set of financial transfers (Yeh, Abstract).

determining a transfer value based on the transfer value parameter and a random sampling from a transfer value distribution (Para 0062 - The financial transaction information may include a set of transaction values parameters, such as a transaction amount parameter; and Para 0023-0025 - the transaction simulation platform may generate a random number (e.g., between 0 and 1) for sampling purposes, and may execute an inverse cumulative distribution function (ICDF) or the probabilistic transaction model to generate simulated transaction information. The transaction simulation platform may compare the simulated transaction information and one or more user-defined parameters identifying a target statistical distribution (for example, a transaction amount parameter as stated at Para 0062 above). In this case, the transaction simulation platform may determine whether the simulated transaction information satisfies a threshold level of similarity with transaction values associated with the target statistical distribution).
Riddick and Han are analogous art because they are from a similar field of endeavor in the financial transfer simulation techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Riddick to include the teachings of Han. The motivation for doing so is to provide a process for simulating real-world transactions in a multitude of different domains industries (Han, Para [0001]).


Regarding claim 2, the system of claim 1,
Riddick teaches
wherein the simulation engine is configured to spawn an event generation process for each of the plurality of relationships, and wherein respective event generation processes are configured to generate events for respective relationships (Para 0057 and Fig. 3 - the payment packet 302 can be introduced to a virtual payments environment/scenario comprising a plurality of activity engines (e.g., a POS activity engine 302, a network activity engine, a payment gateway activity engine 304, a network activity engine, a payment processor activity engine 306, and a payment integrity activity engine), wherein each activity engine of the plurality of activity engines can comprise a plurality of block-chains that identity, timestamp and store events/transactions associated with the activity engines).

Regarding claim 3, the system of claim 1,

wherein the request processor is configured to stream, to a remotely located user device, the event data (Para 0051 - a record of performance (e.g., success, failure, errors, performance data, etc.) can be associated with each activity engine within the virtual payments environment. The network device 104 can transmit the records of performance to the computing device 102. The records of performance can be displayed to a user via the interface 106 as performance data).

Regarding claim 4, the system of claim 1,
Riddick teaches
wherein the relationship parameters include a transfer value parameter, and the simulation engine is configured to determine the transfer value based on at least one of (i) the transfer value parameter, and (ii) a random sampling from a transfer value distribution (Para 0054 - the payment packets also can include a value (e.g., payment card value, purchase item value, etc.) for determining a particular value of transaction that the payer node has transfer to the payee node for paying).

Regarding claim 5, the system of claim 2,
Riddick does not explicitly disclose:
wherein the request processor is configured to receive data relating to user-defined modifications to the network topology, and the simulation engine is configured to send update data to one or more of the event generation processes, and/or spawn one or more additional event generation processes, according to the user-defined modifications; optionally wherein the simulation engine is configured to add or remove nodes, and/or add or remove relationships between nodes, and/or modify one or more of the relationship parameters.
Yeh teaches:
wherein the request processor is configured to receive data relating to user-defined modifications to the network topology, and the simulation engine is configured to send update data to one or more of the event generation processes (Para 0033 - When a user initiates a command to modify the displayed financial transfer model, the user interface component 212 translates the command to the application component 214, which causes the selected object instance to be modified; and Para 0057 - the cash role command allows a user to , and/or spawn one or more additional event generation processes, according to the user-defined modifications; optionally wherein the simulation engine is configured to add or remove nodes, and/or add or remove relationships between nodes, and/or modify one or more of the relationship parameters.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Riddick to include the teachings of Yeh. The motivation for doing so is to provide an easy-to-use, visible, dynamic application for simulating a predefined set of financial transfers.

Regarding claim 7, the system of claim 1,
Riddick does not explicitly disclose
wherein at least one rate parameter is time-dependent.
Yeh teaches:
wherein at least one rate parameter is time-dependent (Para 0061 and Fig. 6A - the relationship parameter of nodes “Rec Income” and “Checking” including a rate parameter “one time per month”; and the relationship parameter of nodes “Checking” and “Mortgage” also including a rate parameter “one time per month”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Riddick to include the teachings of Yeh. The motivation for doing so is to provide an easy-to-use, visible, dynamic application for simulating a predefined set of financial transfers (Yeh, Abstract).

Regarding claim 8,
Riddick teaches a network simulation process, comprising:
Receiving, by a network simulation system (Para 0032 and Fig. 1 – the system for simulation a payment environment service) comprising a request processor (Fig. 1 –  a network device 104, wherein the device 104 includes a processor such as processor 603 that states on Fig. 6 and para 0081)  and a simulation engine , a request for the network simulation data (Para 0037 – the scenario module 108 can generate/provide a virtual payments environment based on… data received via the interface 106; and Para 0043 - the activity engine that simulates the payment processor can simulate activities associated with a payment processor such as can managing/verifying payment card (e.g., bank card, credit card, debit card, gift card, etc.) associations with merchants and financial institutions, determining payment authorization information, and determining payment settlement information) and input data from the user device, the input data relating to a topology of a network (Para 0072 - network device 104 can receive one or more input performance settings, wherein the one or more input performance settings can be used to generate/provide a virtual payments environment network), the input data comprising node data (Para 0034 - the interface 106 can transmit data (e.g., payments information, payments processing information, etc.) to the network device 104, which the payments information include data of payer and payee that functions as nodes data of the payment environment network) indicative of respective resource levels of a plurality of nodes of the network (Para 0034 - the input data also includes financial ledger information associated to the payer-payee nodes, wherein one skilled in the art would readily understand that the financial ledger provides a record of each financial transaction, wherein the transaction details are compiled and summarized at various levels to produce a trial balance, income statement, balance sheet, statement of cash flows, and many other financial reports. So, resource levels of nodes, payer and payee, are includes in input data), and relationship data indicative of respective relationship parameters of a plurality of relationships between at least some of the nodes (Para 0030 - the payment information can include a relationship parameter information between payer - payee such as payment card industry data such as an account number of the payer and a merchant identifier of the payee) the relationship parameters including at least […] a transfer value parameter (Para 0054 - the payment packets also can include a value (e.g., payment card value, purchase item value, etc.)). 
Generating, by the simulation engine of the network simulation system, a stream of event data based on the relationship data a stream of event data based on the relationship data (Para 0037 – based on received payment information (such as an account number of the payer node and a merchant identifier of the payee node, an relationship data: payer-payee nodes, a particular value of transaction that the payer node has pay to the payee node, and time information for paying, etc. as showed at Fig. 2), the scenario module 108 can simulate and generate payments events of a virtual payments environment), wherein respective events are generated by: 
determining a source node and a destination node, and corresponding relationship parameters for the relationship between the source node and the destination node (Para 0054 - the payment packets can include payment card industry (PCI) data such as an account number, a merchant identifier for 
determining an event time (Para 0055 - The payment packet 200 also can comprise timing information 210, wherein the timestamps can correspond to times that events/occurrences take place within the virtual payments environment). 
determining a transfer value based on the transfer value parameter (Para 0054 - the payment packets also can include a value (e.g., payment card value, purchase item value, etc.) for determining a particular value of transaction that the payer node has transfer to the payee node for paying). 
generating, at the event time, event data comprising a timestamp, a source node identifier of the source node, a destination node identifier of the destination node, and the transfer value (Para 0064 - if the payment packet 302 successfully exits (e.g., processed without error), the payment packet 302 can be routed back, wherein the routed back payment packet 302 (see fig. 2, the payment packet 200) includes information such as the account number of the card source node payer, the merchant identifier of the destination node payee, and the value transfer that the payer node has transfer to the payee node for paying (at field 208), the time stamp (at field 210) and the performance data that indicates that the transaction was a success (field 212))
streaming, by the request processor, the event data to the user device (Para 0066 - the routed back payment packet 302 with information as the account number of the card source node payer, the merchant identifier of the destination node payee, and the value transfer that the payer node has transfer to the payee node for paying (at field 208), the time stamp (at field 210) and the performance data that indicates that the transaction was a success (field 212) above can be send to the user device 102 in order to display (e.g., via interface 106) and review by the user).
Riddick does not explicitly disclose

the relationship parameters including at least a rate parameter and a transfer value parameter.
determining an event time based on the rate parameter of the corresponding relationship parameters.
determining a transfer value based on the transfer value parameter and a random sampling from a transfer value distribution.
responsive to a determination that the transfer value does not exceed a current resource level of the source node, decrementing the current resource level of the source node by the transfer value, incrementing a current resource level of the destination node by the transfer value.
Yeh teaches:
the relationship parameters including at least a rate parameter and a transfer value parameter (Para 0061 and Fig. 6A - the relationship parameter of nodes “Income” and “Checking” including a rate parameter “one time per month” and a transfer value parameter $6500 from “Income” node to “Checking” node; and the relationship parameter of nodes “Checking” and “Mortgage” including a rate parameter “one time per month” and a transfer value parameter $2000 from “Checking” node to “Mortgage” node)
determining an event time based on the rate parameter of the corresponding relationship parameters (Para 0061-0063 and Fig. 6A-B - the reoccurring (home income) activity 1 has been set to fire on a monthly basis 1 second after the start cycle occurs. It has effectively been set to consistently fire at the beginning of each month; and activity 2 (mortgage payment) is set to occur 3 days after the delay timer has fired. Partial results of the simulation are shown in the T-table at 604 in FIG. 6A, wherein the T-table includes time-stamp and cash information with the left side of the cash column indicates the amount of cash that the role receives and the right side indicates the amount the role pays out. The last row displays the balance of accounts (see Para. 0058)).
responsive to a determination that the transfer value does not exceed a current resource level of the source node, decrementing the current resource level of the source node by the transfer value, incrementing a current resource level of the destination node by the transfer value (Para Para 0061-0063 and Fig. 6A-B – because the mortgage payment is set to occur 3 days after the delay timer has fired, so the transfer value $2000 for the mortgage payment is always does not exceed a current resource level of the source node checking, which receives $6500 monthly income at the beginning of each month, so a simulation of the transfer $2000 from the “Income” node to “Checking” node is generated with an transfer value $2000 is decreased at the “Income” account node and an transfer value $2000 is increased at the “Checking” account node).
Riddick and Yeh are analogous art because they are from a similar field of endeavor in the financial transfer simulation techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Riddick to include the teachings of Yeh. The motivation for doing so is to provide an easy-to-use, visible, dynamic application for simulating a predefined set of financial transfers (Yeh, Abstract).


determining a transfer value based on the transfer value parameter and a random sampling from a transfer value distribution (Para 0062 - The financial transaction information may include a set of transaction values parameters, such as a transaction amount parameter; and Para 0023-0025 - the transaction simulation platform may generate a random number (e.g., between 0 and 1) for sampling purposes, and may execute an inverse cumulative distribution function (ICDF) or the probabilistic transaction model to generate simulated transaction information. The transaction simulation platform may compare the simulated transaction information and one or more user-defined parameters identifying a target statistical distribution (for example, a transaction amount parameter as stated at Para 0062 above). In this case, the transaction simulation platform may determine whether the simulated transaction information satisfies a threshold level of similarity with transaction values associated with the target statistical distribution).
Riddick and Han are analogous art because they are from a similar field of endeavor in the financial transfer simulation techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Riddick to include the teachings of Han. The motivation for doing so is to provide a process for simulating real-world transactions in a multitude of different domains industries (Han, Para [0001]).


Regarding claims 9-14,
Claims 9-12 are analyzed and interpreted as the process of claims 2-5.

Regarding claim 14,
Claim 14 is analyzed and interpreted as the process of claim 7.

Regarding claim 15,
Riddick teaches a non-transitory computer-readable medium having instructions stored thereon which, when executed, cause at least one processor to:
receive a request for network simulation data (Para 0037 – the scenario module 108 can generate/provide a virtual payments environment based on… data received via the interface 106; and Para 0043 - the activity engine that simulates the payment processor can simulate activities associated with a payment  and input data from a user device relating to a topology of a network (Para 0072 - network device 104 can receive one or more input performance settings, wherein the one or more input performance settings can be used to generate/provide a virtual payments environment network), the input data comprising node data (Para 0034 - the interface 106 can transmit data (e.g., payments information, payments processing information, etc.) to the network device 104, which the payments information include data of payer and payee that functions as nodes data of the payment environment network) indicative of respective resource levels of a plurality of nodes of the network (Para 0034 - the input data also includes financial ledger information associated to the payer-payee nodes, wherein one skilled in the art would readily understand that the financial ledger provides a record of each financial transaction, wherein the transaction details are compiled and summarized at various levels to produce a trial balance, income statement, balance sheet, statement of cash flows, and many other financial reports. So, resource levels of nodes, payer and payee, are includes in input data), and relationship data indicative of respective relationship parameters of a plurality of relationships between at least some of the nodes (Para 0030 - the payment information can include a relationship parameter information between payer - payee such as payment card industry data such as an account number of the payer and a merchant identifier of the payee) the relationship parameters including at least […] a transfer value parameter (Para 0054 - the payment packets also can include a value (e.g., payment card value, purchase item value, etc.)). 
generate a stream of event data based on the relationship data (Para 0037 – based on received payment information (such as an account number of the payer node and a merchant identifier of the payee node, an relationship data: payer-payee nodes, a particular value of transaction that the payer node has pay to the payee node, and time information for paying, etc. as showed at Fig. 2), the scenario module 108 can simulate and generate payments events of a virtual payments environment), wherein respective events are generated by: 
determining a source node and a destination node, and corresponding relationship parameters for the relationship between the source node and the destination node (Para 0054 - the payment packets can include payment card industry (PCI) data such as an account number, a merchant identifier for determining source and destination of the transaction and their relationship as payer/payee of the transaction).
determining an event time (Para 0055 - The payment packet 200 also can comprise timing information 210, wherein the timestamps can correspond to times that events/occurrences take place within the virtual payments environment). 
determining a transfer value based on the transfer value parameter (Para 0054 - the payment packets also can include a value (e.g., payment card value, purchase item value, etc.) for determining a particular value of transaction that the payer node has transfer to the payee node for paying). 
generating, at the event time, event data comprising a timestamp, a source node identifier of the source node, a destination node identifier of the destination node, and the transfer value (Para 0064 - if the payment packet 302 successfully exits (e.g., processed without error), the payment packet 302 can be routed back, wherein the routed back payment packet 302 (see fig. 2, the payment packet 200) includes information such as the account number of the card source node payer, the merchant identifier of the destination node payee, and the value transfer that the payer node has transfer to the payee node for paying (at field 208), the time stamp (at field 210) and the performance data that indicates that the transaction was a success (field 212))
streaming, by the request processor, the event data to the user device (Para 0066 - the routed back payment packet 302 with information as the account number of the card source node payer, the merchant identifier of the destination node payee, and the value transfer that the payer node has transfer to the payee node for paying (at field 208), the time stamp (at field 210) and the performance data that indicates that the transaction was a success (field 212) above can be send to the user device 102 in order to display (e.g., via interface 106) and review by the user).
Riddick does not explicitly disclose

the relationship parameters including at least a rate parameter and a transfer value paramete.
determining an event time based on the rate parameter of the corresponding relationship parameters.
determining a transfer value based on the transfer value parameter and a random sampling from a transfer value distribution.
responsive to a determination that the transfer value does not exceed a current resource level of the source node, decrementing the current resource level of the source node by the transfer value, incrementing a current resource level of the destination node by the transfer value.
Yeh teaches:
the relationship parameters including at least a rate parameter and a transfer value paramete (Para 0061 and Fig. 6A - the relationship parameter of nodes “Income” and “Checking” including a rate parameter “one time per month” and a 
determining an event time based on the rate parameter of the corresponding relationship parameters (Para 0061-0063 and Fig. 6A-B - the reoccurring (home income) activity 1 has been set to fire on a monthly basis 1 second after the start cycle occurs. It has effectively been set to consistently fire at the beginning of each month; and activity 2 (mortgage payment) is set to occur 3 days after the delay timer has fired. Partial results of the simulation are shown in the T-table at 604 in FIG. 6A, wherein the T-table includes time-stamp and cash information with the left side of the cash column indicates the amount of cash that the role receives and the right side indicates the amount the role pays out. The last row displays the balance of accounts (see Para. 0058)).
responsive to a determination that the transfer value does not exceed a current resource level of the source node, decrementing the current resource level of the source node by the transfer value, incrementing a current resource level of the destination node by the transfer value (Para Para 0061-0063 and Fig. 6A-B – because the mortgage payment is set to occur 3 days after the delay timer has fired, so the transfer value $2000 for the mortgage payment is always does not exceed a current resource level of the source node checking, which receives $6500 monthly income at the beginning of each month, so a simulation of the transfer $2000 from the “Income” node to “Checking” node is generated with an transfer value $2000 is decreased at the “Income” account node and an transfer value $2000 is increased at the “Checking” account node).
Riddick and Yeh are analogous art because they are from a similar field of endeavor in the financial transfer simulation techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Riddick to include the teachings of Yeh. The motivation for doing so is to provide an easy-to-use, visible, dynamic application for simulating a predefined set of financial transfers (Yeh, Abstract).

Han teaches:
determining a transfer value based on the transfer value parameter and a random sampling from a transfer value distribution (Para 0062 - The financial transaction information may include a set of transaction values parameters, such as a transaction amount parameter; and Para 0023-0025 - the transaction simulation platform may generate a random number (e.g., between 0 and 1) for sampling purposes, and may execute an inverse cumulative distribution function .
Riddick and Han are analogous art because they are from a similar field of endeavor in the financial transfer simulation techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Riddick to include the teachings of Han. The motivation for doing so is to provide a process for simulating real-world transactions in a multitude of different domains industries (Han, Para [0001]).


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Riddick in view of Yeh and Han, and further in view of  Yeh et al. Publication No. US 2003/0065527 A1 (Yeh-527 hereinafter).

Regarding claim 6, the system of claim 1,
Riddick does not explicitly disclose
wherein the simulation engine is configured to sample the event time from a Poisson distribution having the rate parameter.
Yeh-527 teaches:
wherein the simulation engine is configured to sample the event time from a Poisson distribution having the rate parameter (Para 0081-0083 - The parameters window 5098 includes a duration section 5099, and a priority designation menu window 5107. The duration section includes parameter fields for specifying durational parameters associated with the rate parameter as one-time financial transfer activities payment schedule. The duration section includes a distribution option 5101 which includes various statistical options for distribution type as constant, uniform, normal, poisson, and exponential. Depending upon which option is selected, the specified value in field 5103 will be used or determined from a random selection based on the selected distribution type).



Regarding claim 13,
Claim 13 is analyzed and interpreted as the process of claim 6.


- 29 -DOCS 123144-014UT1/2670836.1

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445